Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00845-CR

                                        Frederick JOHNSON,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR10110
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 14, 2018

APPEAL DISMISSED

           Appellant entered into a plea bargain with the State, pursuant to which appellant pleaded

nolo contendere to the offense of possession with intent to deliver a controlled substance, 4-200

grams. The trial court imposed sentence in accordance with the agreement and signed a certificate

stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP.

P. 25.2(a)(2). The certificate also stated this “is [one] in which the defendant has waived the right

of appeal.” Appellant timely filed a notice of appeal. The clerk’s record, which includes the trial
                                                                                       04-17-00845-CR


court’s rule 25.2(a)(2) certification and a written plea bargain agreement, has been filed. See id.

R. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. R. 25.2(a)(2). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” Id. R. 25.2(d). The clerk’s

record establishes the punishment assessed by the court does not exceed the punishment

recommended by the prosecutor and agreed to by the defendant. See id. R. 25.2(a)(2). The clerk’s

record also does not include a written motion filed and ruled upon before trial; nor does it indicate

the trial court gave appellant permission to appeal. See id. The trial court’s certification therefore

appears to accurately reflect that this is a plea bargain case and appellant does not have a right to

appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals

should review clerk’s record to determine whether trial court’s certification is accurate).

       Therefore, on February 9, 2018, we gave appellant notice that this appeal would be

dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure unless an amended

certification showing that appellant has the right to appeal is made part of the appellate record on

or before March 12, 2018. See TEX. R. APP. P. 25.2(d); See id. R. 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003
WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). On February 22, 2018,

appellant’s counsel filed a response, stating he has reviewed the clerk’s record and has determined

this is a plea bargain case in which appellant has no right of appeal. We therefore dismiss this

appeal. See TEX. R. APP. P. 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH
                                                 -2-